Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                  No. 04-18-00368-CV

                     IN THE INTEREST OF B.J.B., et al., Children

               From the 451st Judicial District Court, Kendall County, Texas
                               Trial Court No. 13-311-CCL
                      Honorable Michael P. Peden, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of the appeal are taxed against appellant Crystal Caldwell-
Bays.

      SIGNED December 12, 2018.


                                             _________________________________
                                             Rebeca C. Martinez, Justice